Case 7:15-mc-01759 Document 2 Filed in TXSD on 11/04/15 Page 1 of 3                        WR-71,401-01
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                              Transmitted 11/4/2015 11:25:49 AM
                                                                                 Accepted 11/5/2015 7:50:22 AM
                        IN THE UNITED STATES DISTRICT COURT                                      ABEL ACOSTA
                                                                                                         CLERK
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION


JUAN RAUL NAVARRO RAMIREZ             )                                               November 5, 2015
                                      )
      Petitioner,                     )
                                      )
              v.                      )                     No. 7:15-mc-01759
                                      )
WILLIAM STEPHENS, Director,           )                     Capital Case
Texas Department of Criminal Justice, )
Correctional Institutions Division,   )
                                      )
      Respondent.                     )
____________________________________)


             MOTION FOR CONDITIONAL APPOINTMENT OF COUNSEL


       Petitioner, JUAN RAUL NAVARRO RAMIREZ, by undersigned counsel, respectfully

requests that the Court appoint Jon Sands, Federal Public Defender for the District of Arizona, to

represent him in federal habeas corpus proceedings pursuant to 18 U.S.C. § 3599(a)(2),

conditioned upon the approval to be appointed to an out-of-district case by the Administrative

Office of the United States Courts, Defender Services Office. In support of this request,

petitioner sets forth the following:

       1.      In December, 2004, Petitioner was convicted of two counts of capital murder and

sentenced to death. The Texas Court of Criminal Appeals affirmed Petitioner's conviction on

one of the counts of capital murder and his death sentence on December 12, 2007. Ramirez v.

State, No. AP-75,167.

       2.      On October 14, 2015, the Texas Court of Criminal Appeals denied Petitioner's

applications for habeas relief.



                                                1
       Case 7:15-mc-01759 Document 2 Filed in TXSD on 11/04/15 Page 2 of 3



        3.        Counsel originally appointed to represent Petitioner in state habeas corpus

proceedings failed to file an application for post-conviction writ of habeas corpus, necessitating

appointment of new counsel for Petitioner. However, in the course of the delay caused by the

failure of original state habeas counsel to file a habeas application, Petitioner's one-year federal

statute of limitations began to run. The statute was tolled when a state habeas application was

eventually filed by new state habeas counsel, but substantial time ran on the federal statute of

limitations.

        4.        For this reason, as of the date the Court of Criminal Appeals denied Petitioner's

state habeas applications, October 14, 2015, he had only 97 days remaining in his federal statute

of limitations.

        5.        The Texas Office for Capital and Forensic Writs represented Petitioner at the time

his state habeas application was denied. This office is statutorily precluded from representing its

clients in federal habeas proceedings. We have learned that counsel with the Texas Habeas

Assistance and Training (TX HAT) project has recruited counsel willing to undertake Petitioner's

federal habeas representation.1

        6.        Jon Sands, the Federal Public Defender for the District of Arizona, is willing to

take the appointment for Mr. Ramirez. In order for Mr. Sands and his office to be appointed

unconditionally, the protocol for appointment in an out-of-district case must be followed. That

protocol is now underway and should be complete in less than two weeks. In the meantime, the

appointment can be made conditioned upon approval to be appointed to an out-of-district case by

the Administrative Office of the Courts, Defender Services Division, and can take full effect

immediately upon Mr. Sands giving notice to the Court that approval has been received.


1
 This Motion follows the Advisory filed by Mr. Ramirez on October 30, 2015, which provided additional detail
about the search for qualified federal counsel. See DE 1.

                                                       2
      Case 7:15-mc-01759 Document 2 Filed in TXSD on 11/04/15 Page 3 of 3



       7.      Mr. Ramirez has been deemed indigent by the state courts, entitled to appointed

counsel, and he remains so.

       WHEREFORE, Petitioner requests that the Court appoint Jon Sands, Federal Public

Defender for the District of Arizona, to represent him in federal habeas corpus proceedings,

conditioned upon the approval to be appointed to an out-of-district case by the Administrative

Office of the United States Courts, Defender Services Office.


       November 4, 2015                      Respectfully submitted,

                                             /s/ Benjamin B. Wolff
                                             Benjamin B. Wolff
                                             Texas Bar # 24091608
                                             S.D.Tex. ID No. 2367246
                                             Director, Office of Capital and Forensic Writs
                                             1700 Congress Ave., Suite 460
                                             Austin, TX 78701
                                             Benjamin.Wolff@ocfw.texas
                                             (512) 463-8600
                                             (512) 463-8590 (fax)


                                      Certificate of Service

      On November 4, 2015, a copy of the foregoing motion was served upon the Office of the
Texas Attorney General by United States mail at the following address:

                      Office of the Attorney General
                      P.O. Box 12548
                      Austin, TX 78711-2548

                                             /s/ Benjamin B. Wolff




                                                3
     Case 7:15-mc-01759 Document 2-1 Filed in TXSD on 11/04/15 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


JUAN RAUL NAVARRO RAMIREZ             )
                                      )
      Petitioner,                     )
                                      )
              v.                      )                     No. 7:15-mc-01759
                                      )
WILLIAM STEPHENS, Director,           )                     Capital Case
Texas Department of Criminal Justice, )
Correctional Institutions Division,   )
                                      )
      Respondent.                     )
____________________________________)


                                            ORDER

       Upon motion by Petitioner Juan Raul Navarro Ramirez and for good cause shown, it is

hereby ORDERED that petitioner's Motion for Conditional Appointment of Counsel is granted.

Pursuant to 18 U.S.C. § 3599, the Court appoints Jon M. Sands, Federal Public Defender for the

District of Arizona, 850 W. Adams Street, Suite 201, Phoenix, Arizona 85007-2730, (602) 382-

2700, to represent petitioner in federal habeas corpus proceedings. Attorneys assigned to work

on the case from the office shall file notices of appearance with the Court. This appointment is

conditioned upon approval to be appointed to an out-of-district case by the Administrative Office

of the United States Courts, Defender Services Office, and shall become unconditional upon the

Federal Public Defender for the District of Arizona giving notice to this Court that approval was

received.

       ENTERED this ___ day of November, 2015.


                                                     __________________________________
                                                     Peter E. Ormsby
                                                     United States Magistrate Judge